Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system of homomorphic encryption of communications involving voice-enabled devices in a distributed computing environment.
The most relevant cited art are as follows:
Campbell (US 9,940,930) teaches encrypted command data (Figure 3).
Gandhi (US 2019/0295547) teaches encrypted speech command data (Figure 6 and associated text)
Sorensen (US 10,602,270) teaches homomorphic audio coefficients (Figure 4A and 4B and associated text)
Wu (US 9,787,647) teaches a additively homomorphic encryption system which can be used to encrypt audio (Figure 1, 162 and associated text) 
Encrypted Speech Recognition using Deep Polynomial Networks (Zhang et. Al) teaches homomorphic encryption and encrypted speech recognition (pg. 5691, 5692)

However, none of above cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, 10.  For example, none of the cited prior art teaches or suggest the steps of:
Receive encrypted command data from a computing system; decrypt the encrypted command data using a homomorphic private key, and perform operations that associate the decrypted command data with a request for an element of data; and using a public cryptographic key associated with a device, generate an encrypted response that includes the requested data element; and transmit the encrypted response to the device via the communications interface, the device being configured to decrypt the encrypted response using a private cryptographic key and to perform operations that present first audio content representative of the requested data element through an acoustic interface.
In particular, there are three different systems in Claim 1. The encrypted command data is received from a computing system by the apparatus. The encrypted response is sent to a device. The above cited prior art does not teach three separate systems that coordinate to receive an encrypted command, decrypt using a homomorphic key and then transmit to another device an encrypted response as claimed.
Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439